Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of June 9, 2010, by and among (i) Medical Staffing Network, Inc. (the
“Borrower”); Medical Staffing Holdings, LLC (“MSH”); Medical Staffing Network
Holdings, Inc. (together with MSH, “Holdings”) and each subsidiary of the
Borrower party hereto (collectively with the Borrower and Holdings, the
“Company” or the “Debtors”), (ii) General Electric Capital Corporation,
individually as a First Lien Lender and as administrative agent (the “First Lien
Agent”) under that certain Amended and Restated Credit Agreement, dated as of
March 12, 2009 (as may have been or may be further amended, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement”), among
the Company, the First Lien Agent and various lenders (the “First Lien
Lenders”), (iii) each of the undersigned Consenting First Lien Lenders (as
defined below) (each of the foregoing, a “Party”, and collectively, the
“Parties”) and, (iv) solely with respect to section 33 of this Agreement, each
of the undersigned lenders (the “Second Lien Lenders”) to that certain Amended
and Restated Second Lien Credit Agreement, dated as of March 12, 2009 (the
“Second Lien Credit Agreement”) by and between the Company, NexBank, SSB, as
administrative and collateral agent for the Second Lien Lenders and the Second
Lien Lenders.

W H E R E A S

A. As of June 9, 2010, the Company is obligated to the First Lien Lenders under
the First Lien Credit Agreement, in addition to interest, fees, expenses and
other amounts which are chargeable or otherwise reimbursable under the First
Lien Credit Agreement, in an aggregate amount equal to at least $95,104,423.77
(the “First Lien Claims”), which includes approximately $83,066,237.68 in Term
Loans (including Term PIK Loans), $5,613,186.09 in outstanding Protective
Advances and Revolving Loans and approximately $6,425,000 in L/C Obligations (as
such terms are defined in the First Lien Credit Agreement). The First Lien
Claims are secured by first priority liens on all or substantially all of the
Company’s real and personal property. As of June 9, 2010, the Company is
obligated to the Second Lien Lenders under the Second Lien Credit Agreement, in
addition to interest, fees, expenses and other amounts which are chargeable or
otherwise reimbursable under the Second Lien Credit Agreement, in an aggregate
amount equal to $25,247,540.19 (the “Second Lien Claims”).

B. Prior to the date hereof, representatives of the Company, the First Lien
Agent and the Consenting First Lien Lenders, have engaged in arm’s length, good
faith negotiations regarding a financial restructuring of the Company’s
indebtedness and other obligations (the “Restructuring Transaction”), including
the First Lien Credit Agreement and the Second Lien Credit Agreement.

C. The Company, the First Lien Agent and the Consenting First Lien Lenders have
agreed to implement and consent to the Restructuring Transaction pursuant to the
terms and conditions set forth in this Agreement and the Term Sheets (as defined
below).



--------------------------------------------------------------------------------

D. The Company has advised that it intends to commence voluntary reorganization
proceedings (the “Chapter 11 Cases”) under the Bankruptcy Code (as defined
below) in the United States Bankruptcy Court for the Southern District of
Florida (the “Bankruptcy Court”). In connection with the Chapter 11 Cases, the
Company will seek authorization under section 363 of the Bankruptcy Code to sell
substantially all of their assets (the “363 Sale”).

E. In connection with the Chapter 11 Cases and the 363 Sale, and in accordance
with the terms and conditions of the First Lien Credit Agreement and the other
Loan Documents (as defined in the First Lien Credit Agreement), the First Lien
Agent and the First Lien Lenders have the right to credit bid all or a portion
of the First Lien Claims to purchase all or substantially all of the assets of
the Company (the “Assets”) pursuant to section 363(k) of the Bankruptcy Code and
the First Lien Agent and the Consenting First Lien Lenders intend to credit bid
to acquire the Assets through the 363 Sale (the “Credit Bid”).

F. The DIP Lenders (as defined below) have agreed to provide the Company with a
$15 million debtor-in-possession credit facility on terms and conditions set
forth in this Agreement and the DIP Term Sheet (as defined below) and subject to
the Definitive Documents.

G. This Agreement, the DIP Term Sheet, the Exit Financing Term Sheet (as defined
below) and the Equity and Corporate Governance Term Sheet (as defined below) set
forth the entire agreement among the Parties concerning their commitment,
subject to the terms and conditions hereof and thereof, to implement the
Restructuring Transaction.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

1. Definitions. The following terms shall have the following definitions:

“363 Sale” has the meaning set forth in the recitals hereto.

“Agreement” has the meaning set forth in the recitals hereto.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person.

“Asset Purchase Agreement” means an asset purchase agreement to be delivered by
the First Lien Agent or the NewCo Entities, on behalf of the Consenting First
Lien Lenders, to implement the Credit Bid.

“Assumption Agreement” has the meaning set forth in section 9 hereto.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

“Bidding Procedures” means the bidding procedures to implement the 363 Sale in
form and substance satisfactory to the First Lien Agent and the Majority
Consenting First Lien Lenders, which shall be approved by the Bankruptcy Court
in the Chapter 11 Cases.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Chapter 11 Cases” has the meaning set forth in the recitals hereto.

“Collateral” has the meaning set forth in the First Lien Credit Agreement.

“Company Termination Event” has the meaning set forth in section 8 hereof.

“Consenting First Lien Lenders” means any First Lien Lender that executes this
Agreement and delivers an executed Lender Addendum to the First Lien Agent in
accordance with this Agreement. For the avoidance of doubt, a First Lien Lender
who becomes a Consenting First Lien Lender by virtue of executing this Agreement
and delivering an executed Lender Addendum to the First Lien Agent shall be
deemed to have agreed to be bound by the terms of this Agreement, the
Restructuring Transaction, the Credit Bid, the Asset Purchase Agreement and the
Term Sheets in each of its capacities as a debt and/or equity holder of the
Company, including, if applicable, in its capacity as a Second Lien Lender.

“Consenting Lenders Termination Event” has the meaning set forth in section 8
hereof.

“Credit Bid” has the meaning set forth in the recitals hereto.

“Credit Bid Amount” means the Credit Bid and all other related consideration,
including, but not limited to, any cash amounts or assumption of liabilities,
for the 363 Sale, as determined by the First Lien Agent and Majority Consenting
First Lien Lenders and contained in the Asset Purchase Agreement. For the
avoidance of doubt, the Credit Bid to be submitted by the First Lien Agent and
the Consenting First Lien Lenders shall be for 100% of the First Lien Claims,
excluding the L/C Obligations which are to be assumed by the NewCo Entities
consistent with the Exit Financing Term Sheet.

 

3



--------------------------------------------------------------------------------

“Definitive Documents” means the definitive documents implementing, achieving
and relating to this Agreement, the Restructuring Transaction and the Term
Sheets, including definitive documentation relating to the Asset Purchase
Agreement, the DIP Loan Agreement (as defined below), the Exit Financing (as
defined below) and all related agreements, documents, exhibits, annexes and
schedules, which shall contain terms and conditions consistent in all material
respects with this Agreement and the Term Sheets (as amended, supplemented or
otherwise modified as provided herein) and shall otherwise be reasonably
satisfactory in form and substance to the Company, the First Lien Agent, the
Majority Consenting First Lien Lenders, the DIP Agent and the Majority DIP
Lenders (as defined in the DIP Term Sheet), as applicable.

“DIP Agent” means General Electric Capital Corporation, in its capacity as
administrative agent and collateral agent to the DIP Lenders.

“DIP Facility” means that certain debtor-in-possession credit facility to be
provided on substantially similar terms as set forth in the DIP Term Sheet.

“DIP Lenders” means the lenders party from time to time to the DIP Loan
Agreement.

“DIP Loan Agreement” means that certain Debtor-in-Possession Credit Agreement
among Medical Staffing Network, Inc., as borrower, Medical Staffing Holdings,
LLC, Medical Staffing Network Holdings, Inc. and certain other subsidiaries
thereof, as guarantors, the DIP Lenders party thereto and the DIP Agent to be
provided in connection with the Chapter 11 Cases.

“DIP Orders” means the Interim DIP Order and the Final DIP Order.

“DIP Term Sheet” means the term sheet outlining the principal terms of the DIP
Facility annexed hereto as Exhibit A.

“Equity and Corporate Governance Term Sheet” means the term sheet annexed hereto
as Exhibit B, as amended, modified or supplemented with the written consent of
the First Lien Agent and Majority Consenting First Lien Lenders for the purposes
of setting forth the equity ownership and outlining the general corporate
governance provisions for the NewCo Entities which may be formed for the purpose
of implementing the Restructuring and effectuating the Credit Bid.

“Exit Financing” means that certain financing to be provided on substantially
similar terms as set forth in the Exit Financing Term Sheet.

“Exit Financing Term Sheet” means the term sheet annexed hereto as Exhibit C as
amended, modified or supplemented with the written consent of the First Lien
Agent and the Majority Consenting First Lien Lenders for the purpose of
providing operating capital and other financing for the Company’s exit from the
Chapter 11 Cases and for otherwise setting forth the indebtedness to be issued
by the NewCo Entities to the Consenting First Lien Lenders.

 

4



--------------------------------------------------------------------------------

“Final DIP Order” means the order entered by the Bankruptcy Court authorizing
the DIP Facility and use of cash collateral on a final basis; provided, that
such Final DIP Order shall not be materially inconsistent with the DIP Term
Sheet and shall otherwise be acceptable to the DIP Agent and the Majority DIP
Lenders.

“First Lien Agent” has the meaning set forth in the recitals hereto.

“First Lien Credit Agreement” has the meaning set forth in the recitals hereto.

“First Lien Claims” has the meaning set forth in the recitals hereto.

“First Lien Lenders” has the meaning set forth in the recitals hereto.

“Interim DIP Order” means the order entered by the Bankruptcy Court authorizing
the DIP Facility and use of cash collateral on an interim basis; provided, that
such order shall not be materially inconsistent with the DIP Term Sheet and
shall otherwise be acceptable to the DIP Agent and the Majority DIP Lenders.

“Lender Addendum” has the meaning set forth in section 3 hereof.

“Lock-Up Effective Date” has the meaning set forth in section 2 hereof.

“Majority Consenting First Lien Lenders” means those Consenting First Lien
Lenders holding more than fifty percent of the aggregate First Lien Claims held
by all of the Consenting First Lien Lenders.

“Material Adverse Change” means the occurrence, after the date of this
Agreement, of any change, effect, event, occurrence, development, circumstance
or state of facts which has had or would reasonably be expected to have a
materially adverse effect on the business, properties, operations, financial
condition, prospects or results of operations of the Company, taken as a whole,
or which would materially impair the Company’s ability to perform their
obligations under this Agreement or have a materially adverse effect on or
prevent or materially delay the consummation of the Restructuring Transaction
contemplated by this Agreement; provided, however, that changes in the business,
properties, operations, financial condition, prospects or results of operations
of the Company arising by reason of any of the following shall not constitute a
material adverse change: (i) the filing of a voluntary petition under Chapter 11
of the Bankruptcy Code or the effect, directly or indirectly, of such filing;
(ii) changes in conditions in the U.S. or global economy or capital or financial
markets generally, including changes in interest or exchange rates;
(iii) factors generally affecting the industries or markets in which the Company
operates; (iv) changes in general legal, tax, regulatory, political or business
conditions that, in each case, generally affect the geographic regions or
industries in which the Company conducts its business; and (v) acts of war,
armed hostilities, sabotage or terrorism, or any escalation or worsening of any
such acts of war, armed hostilities, sabotage or terrorism threatened or
underway as of the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“NewCo Entities” means the new limited liability companies or corporations to be
formed by the First Lien Agent for purposes of acquiring and owning the Assets
to be acquired through the Credit Bid at the 363 Sale.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Petition Date” means the date on which the Company files its respective
petitions for relief under chapter 11 of the Bankruptcy Code.

“Restructuring Transaction” has the meaning set forth in the recitals hereto.

“Sale Order” means the order entered by the Bankruptcy Court in form and
substance satisfactory to the First Lien Agent and the Majority Consenting First
Lien Lenders, among other things, (i) authorizing the 363 Sale and the
Restructuring Transaction and (ii) approving the Credit Bid and the Asset
Purchase Agreement as the highest and best bid.

“Second Lien Lenders” has the meaning set forth in the preamble hereto.

“Termination Date” has the meaning set forth in section 8 hereof.

“Term Sheets” means, collectively, the DIP Term Sheet, the Exit Financing Term
Sheet and the Equity and Corporate Governance Term Sheet.

“Transfer” has the meaning set forth in section 9 hereof.

“Transferee” has the meaning set forth in section 9 hereof.

2. Lock-Up Effective Date. This Agreement shall be effective (the “Lock-Up
Effective Date”) and bind each of the Parties upon: (a) the Company’s execution
of this Agreement, (b) the First Lien Agent’s execution of this Agreement,
(c) execution of this Agreement by 100% of the First Lien Lenders, (d) the First
Lien Agent’s receipt of an executed Lender Addendum from each First Lien Lender
and (e) the execution of this Agreement by at least 95% of the Second Lien
Lenders.

3. Lender Addendum. Contemporaneous with execution of this Agreement, each First
Lien Lender shall deliver to the First Lien Agent an executed lender addendum,
in substantially the form attached hereto as Schedule 1 (the “Lender Addendum”),
pursuant to which each First Lien Lender shall, among other things, (a) provide
representations to the First Lien Agent, for itself and for the benefit of the
other Consenting First Lien Lenders, (b) authorize the First Lien Agent to
deliver the Asset Purchase Agreement for the Credit Bid Amount, (c) authorize
and direct the First Lien Agent to take such other and further actions as may be
necessary to effectuate the Credit Bid and the 363 Sale and (d) agree to release
its liens on the Collateral being sold and transferred and agree to be bound by
the terms of the Agreement and the Restructuring Transaction.

 

6



--------------------------------------------------------------------------------

4. Credit Bid. Upon the First Lien Agent’s receipt of Lender Addenda executed by
each of the Consenting First Lien Lenders, the First Lien Agent shall be
authorized and directed to submit the Credit Bid, deliver the Asset Purchase
Agreement, bid the Credit Bid Amount, form the NewCo Entities and take such
other and further actions as may be necessary to effectuate the Credit Bid on
behalf of the Consenting First Lien Lenders.

5. DIP Term Sheet, Exit Financing Term Sheet and Equity and Corporate Governance
Term Sheet. The DIP Term Sheet, Exit Financing Term Sheet and Equity and
Corporate Governance Term Sheet are expressly incorporated herein and are made
part of this Agreement. In the event of any inconsistencies between the terms of
the Agreement and the DIP Term Sheet, the Exit Financing Term Sheet or the
Equity and Corporate Governance Term Sheet, the DIP Term Sheet, the Exit Term
Sheet and the Equity and Corporate Governance Term Sheet, respectively, shall
govern. Notwithstanding the foregoing and the Company’s agreements,
undertakings, commitments, representations and warranties under this Agreement,
the Parties acknowledge and agree that the Company, its Board of Directors and
its officers have not been asked to, and have not, approved, committed to
support, or passed on the fairness or reasonableness of the Exit Financing Term
Sheet, the Equity and Corporate Governance Term Sheet, or the terms and
conditions set forth therein.

6. Commitments of the Consenting First Lien Lenders. Subject to the occurrence
of the Lock-Up Effective Date and prior to the occurrence of the Termination
Date (if applicable), by executing this Agreement and delivering the executed
Lender Addendum, each Consenting First Lien Lender shall (severally and not
jointly):

 

  (a) commit its pro rata share of all of the First Lien Claims for the Credit
Bid and authorize the First Lien Agent to deliver the Asset Purchase Agreement
for the Credit Bid Amount;

 

  (b) execute and deliver such other documents and take such other action as may
be reasonably required to give effect to such Credit Bid or to otherwise carry
out the purposes of this Agreement;

 

  (c) consent to, agree not to directly or indirectly object to or oppose, and
acknowledge and agree that the terms and conditions of the DIP Facility set
forth in the DIP Term Sheet are satisfactory to such Consenting First Lien
Lender;

 

  (d) consent to, agree not to directly or indirectly object to or oppose, and
acknowledge and agree that the Exit Financing Term Sheet is satisfactory to such
Consenting First Lien Lender;

 

  (e) consent to, agree not to directly or indirectly object to or oppose, and
acknowledge and agree that the Equity and Corporate Governance Term Sheet is
satisfactory to such Consenting First Lien Lender;

 

7



--------------------------------------------------------------------------------

  (f) not take any other action, including, without limitation, initiating any
legal proceeding, in the Chapter 11 Cases or otherwise, that is inconsistent
with, or that would prevent, hinder or delay the consummation of, the Credit
Bid, the 363 Sale and the Restructuring Transaction; and

 

  (g) agree not to revoke, withdraw, amend, change or modify its Lender
Addendum.

7. Commitments of the Company. Subject to the occurrence of the Lock-Up
Effective Date and prior to the occurrence of the Termination Date (if
applicable), the Company agrees to:

 

  (a) file the Chapter 11 Cases on or prior to June 28, 2010 (the “Outside
Petition Date”);

 

  (b) obtain an order of the Bankruptcy Court approving the Interim DIP Order
within three (3) Business Days following the Petition Date;

 

  (c) obtain an order of the Bankruptcy Court approving the Final DIP Order
within thirty-five (35) calendar days following the Petition Date;

 

  (d) on the Petition Date file a motion in form and substance satisfactory to
the First Lien Agent and the Majority Consenting First Lien Lenders seeking
approval of (i) the Bidding Procedures, (ii) the 363 Sale and (iii) the Debtors’
selection of the Credit Bid and the Asset Purchase Agreement as the “stalking
horse” bid;

 

  (e) obtain entry of an order approving the Bidding Procedures by the
Bankruptcy Court within twenty-five (25) calendar days following the Petition
Date;

 

  (f) obtain entry of the Sale Order within fifty-five (55) days following the
Petition Date;

 

  (g) so long as the Bankruptcy Court waives the stay in respect of the Sale
Order pursuant to Rule 6004 of the Federal Rules of Bankruptcy Procedure, cause
the “Effective Date” of the 363 Sale to occur within ten (10) calendar days
after entry of the Sale Order (each of the actions or events set forth in
subsections (a) through (g), a “Milestone,” and collectively, the “Milestones”);

 

  (h) not seek to implement any transaction or series of transactions that would
effect a restructuring on substantially different terms from those set forth in
the Term Sheets unless otherwise agreed to by the First Lien Agent and the
Majority Consenting First Lien Lenders;

 

  (i) use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals required of the Company for the
Restructuring Transaction embodied in this Agreement and the Term Sheets;

 

  (j) not take any action that is inconsistent with, or is intended or is likely
to interfere with, consummation of the Restructuring Transaction embodied in
this Agreement and the Term Sheets; and

 

8



--------------------------------------------------------------------------------

  (k) not (without the prior written consent of the First Lien Agent and the
Majority Consenting First Lien Lenders): (i) enter into any transaction (whether
by way of liquidation, dissolution, reorganization, consolidation, amalgamation,
merger, transfer, sale or otherwise) whereby all or substantially all of its
undertaking, property and assets would become the property of any other person,
except in accordance with the Restructuring Transaction, or (ii) amend their
articles of incorporation or articles of association or any other organizational
documents, other than to implement the Restructuring Transaction.

8. Termination.

 

  (a) This Agreement shall terminate automatically without any further required
action or notice upon the occurrence of any of the following events (each a
“Consenting Lenders Termination Event”) unless the occurrence of such Consenting
Lenders Termination Event is waived in writing by the First Lien Agent and the
Majority Consenting First Lien Lenders:

 

  i. failure of the Company to achieve any of the Milestones by the date that is
three Business Days after the date set forth in each Milestone (regardless of
whether or not the Company exercised its best efforts or other efforts to
achieve the same in a timely manner);

 

  ii. the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling or order preventing consummation of the Restructuring
Transaction (collectively, a “Governmental Stay”); provided, however, that the
Company shall have five (5) Business Days after receiving notice of the
imposition of such Governmental Stay from such governmental authority to cause
such Governmental Stay to be lifted, irrespective of whether such Governmental
Stay may reasonably be expected to be lifted within such five-day period;

 

  iii. the conversion of one or more of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code; the dismissal, termination, stay or
modification of one or more of the Chapter 11 Cases; or, with respect to any of
the foregoing, any Debtor’s application for, consent to, or acquiescence in, any
such relief;

 

  iv. the appointment of an interim or permanent trustee, receiver or examiner
with expanded powers to operate or manage the financial affairs, business or
reorganization of any Debtor in one or more of the Chapter 11 Cases;

 

  v.

the filing by the Debtors of any motion or pleading with the Bankruptcy Court
seeking approval to use cash collateral or obtain

 

9



--------------------------------------------------------------------------------

  any postpetition financing other than the DIP Facility other than on terms and
conditions acceptable to the First Lien Agent and First Lien Lenders holding no
less than a majority in principal amount of the First Lien Claims;

 

  vi. the entry of any order (other than with respect to the DIP Facility), by
the Bankruptcy Court invalidating, subordinating, disallowing, recharacterizing
or limiting in any respect, as applicable, the enforceability, priority,
characterization, perfection or validity of the First Lien Claims or any of the
liens securing the First Lien Claims;

 

  vii. the occurrence of an Event of Default (as defined in the DIP Loan
Agreement) under the DIP Facility that is not timely cured, if capable of being
cured, or otherwise waived, resulting in the termination of the DIP Lenders’
commitments thereunder;

 

  viii. the Company is in breach of any of its obligations under this Agreement,
including, but not limited to, any of the Company’s agreements set forth in
section 8 herein, or any other agreement governing the Restructuring Transaction
to which the Company and the First Lien Agent and/or any Consenting First Lien
Lender are parties, and any such breach by the Company is not cured by the
earlier of (i) five (5) calendar days after receipt of written notice from the
First Lien Agent and/or any such Consenting First Lien Lender or (ii) the
expiration of the cure period under the applicable agreement;

 

  ix. the Company files, propounds or otherwise supports any restructuring other
than the Restructuring Transaction without the consent of the First Lien Agent
and the Majority Consenting First Lien Lenders;

 

  x. the exclusive right of the Debtors to file and solicit acceptances for a
plan of reorganization in the Chapter 11 Cases is terminated;

 

  xi. unless previously agreed to by the First Lien Agent and the Majority
Consenting First Lien Lenders, the Bankruptcy Court grants relief terminating,
annulling or modifying the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to any assets having an aggregate value in excess
of $250,000; provided, however, that any such relief as set forth in the DIP
Orders or any other “first day” order entered in the Chapter 11 Cases and
reasonably satisfactory to the First Lien Agent and the Majority Consenting
First Lien Lenders shall not constitute a Consenting Lenders Termination Event;

 

10



--------------------------------------------------------------------------------

  xii. the termination or rejection of any material contract without prior
consultation with, and the prior consent of, the First Lien Agent and the
Majority Consenting First Lien Lenders;

 

  xiii. the occurrence of a Material Adverse Change;

 

  xiv. the First Lien Agent and the Majority Consenting First Lien Lenders
determine, after completion of tax diligence with respect to the Credit Bid and
the 363 Sale, that adverse tax consequences may result for the Majority
Consenting First Lien Lenders as a result of consummating the Credit Bid, the
363 Sale or the Restructuring Transaction;

 

  xv. the Company files any motion or pleading with the Bankruptcy Court or
takes any other action that is not consistent in any material respect with this
Agreement, the Term Sheets or any documents related to the foregoing, and such
motion or pleading has not been withdrawn prior to two (2) Business Days of the
Company receiving notice from the First Lien Agent and the Majority Consenting
First Lien Lenders that such motion or pleading is inconsistent with this
Agreement, the Term Sheets or any documents related to the foregoing, provided
that such notice must be issued within ten (10) Business Days after service of
such motion or pleading;

 

  xvi. the Bankruptcy Court grants relief that is inconsistent with this
Agreement, the Term Sheets or any documents related to the foregoing;

 

  xvii. except as contemplated by this Agreement, the Company files a motion
for, or the Bankruptcy Court enters, an order authorizing relief which the First
Lien Agent or the Majority Consenting First Lien Lenders deem materially adverse
to their rights and interests;

 

  xviii. any documents related to the Restructuring Transaction, including the
DIP Orders, the DIP Loan Agreement and the Asset Purchase Agreement, are not in
form and substance acceptable to the First Lien Agent and the Majority
Consenting First Lien Lenders in their sole discretion; provided, that any such
documents shall contain terms substantially similar to those contained in this
Agreement, the DIP Term Sheet, the Exit Financing Term Sheet and the Equity and
Corporate Governance Term Sheet and any modification to such documents shall not
contain terms that are materially inconsistent with this Agreement, the DIP Term
Sheet, Exit Financing Term Sheet and the Equity and Corporate Governance Term
Sheet, and shall otherwise be acceptable to the DIP Agent, the First Lien Agent
and the Majority Consenting First Lien Lenders, as applicable;

 

11



--------------------------------------------------------------------------------

  xix. the failure of the Company to provide to the First Lien Agent and the
Consenting First Lien Lenders or their advisors (i) reasonable access to the
books and records of the Company and (ii) reasonable access to the respective
management and advisors of the Company for the purposes of evaluating the
Company’s respective business plans and participating in the planning process
with respect to the Restructuring Transaction, provided, that the Company’s
compliance with this subsection (xix) shall not be deemed to be a waiver of any
applicable attorney-client or work product privilege; and

 

  xx. the Majority Consenting First Lien Lenders, upon notice to the First Lien
Agent, agree in writing to terminate this Agreement.

 

  (b) The Company may terminate this Agreement as to all Parties upon five
Business Days’ prior written notice, delivered in accordance with Section 28
hereof, upon the occurrence of any of the following events (each, a “Company
Termination Event”): (i) the breach by any of the Consenting First Lien Lenders
of any of the representations, warranties or covenants of such Consenting First
Lien Lenders set forth in this Agreement that would have a material adverse
impact on the Company, or the consummation of the Restructuring Transaction,
that remains uncured for a period of five (5) Business Days after the receipt by
the First Lien Agent and Consenting First Lien Lenders of notice of such breach;
or (ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling or order preventing consummation of a material portion of
the Restructuring Transaction.

 

  (c) This Agreement and the obligations of all Parties hereunder, may be
terminated at any time by mutual agreement among (i) the Company, (ii) the First
Lien Agent and (iii) the Majority Consenting First Lien Lenders.

 

  (d) This Agreement, and the obligations of all Parties hereunder, shall
terminate automatically without any further required action or notice upon
consummation of the Credit Bid and acquisition of the Assets through a closing
under the Asset Purchase Agreement.

 

  (e)

Upon termination of this Agreement pursuant to this Section 8, this Agreement
(including, without limitation, any Assumption Agreement executed prior to such
termination) shall be of no further force and effect and each Party shall be
released from its commitments, undertakings and agreements under or related to
this Agreement (including, without limitation, any Assumption Agreement executed
prior to such termination) and shall have the rights and remedies that it would
have had it not entered into this Agreement, and shall be entitled to

 

12



--------------------------------------------------------------------------------

  take all actions, whether with respect to the Restructuring Transaction or
otherwise, that it would have been entitled to take had it not entered into this
Agreement. Upon the occurrence of any such termination of this Agreement, any
and all waivers tendered by the First Lien Agent and the Consenting First Lien
Lenders before such termination shall be deemed, for all purposes, to be null
and void from the first instance and shall not be considered or otherwise used
in any manner by the Parties in connection with the Restructuring Transaction
and this Agreement or otherwise.

 

  (f) Notwithstanding anything to the contrary in this Section 8, the Company
and each Consenting First Lien Lender agrees that its obligations pursuant to
Sections 12, 13, 15, 18, 19 and 32 shall survive any termination of this
Agreement and shall at all times continue to be enforceable against the Company.

The date on which this Agreement is terminated in accordance with the foregoing
provisions shall be referred to as the “Termination Date”. Notwithstanding any
provision in this Agreement to the contrary, at the direction of the Majority
Consenting First Lien Lenders, the First Lien Agent may extend the dates
(including, without limitation, the Milestones dates) and increase the amounts,
set forth above prior to or upon each such date and such later dates agreed to
and in lieu thereof shall be of the same force and effect as the dates provided
herein. The act of termination by any Party pursuant to this Agreement shall not
be a violation of the automatic stay of section 362 of the Bankruptcy Code;
provided, however, that nothing herein shall prejudice any Party’s rights to
argue that the termination was not proper under the terms of this Agreement.

9. Transfer of Claims. If, following execution of this Agreement by a Consenting
First Lien Lender, such Consenting First Lien Lender sells, contracts to sell,
gives, assigns, hypothecates, pledges, encumbers, grants a security interest in,
offers, sells any option or contract to purchase, purchases any option or
contract to sell, grants any option, right or warrant to purchase, or otherwise
transfers or disposes of all or any portion of any First Lien Claims held by
such Consenting First Lien Lender (any of the foregoing, a “Transfer”) to any
Person (each such Person, a “Transferee”), the Transferee must, as a condition
precedent to such Transfer, execute an assumption in substantially the form set
forth in Schedule 2 hereto (the “Assumption Agreement”) and deliver the same to
the First Lien Agent. Any Transfer that is made in violation of the immediately
preceding sentence shall be null and void ab initio, and the Company, the First
Lien Agent and each other Consenting First Lien Lender shall have the right to
enforce the voiding of such transfer.

10. Acquisition of Additional Claims. This Agreement does not restrict any
Consenting First Lien Lenders from acquiring any additional First Lien Claims;
provided, however, that any acquired First Lien Claims shall automatically be
deemed to be subject to the terms of this Agreement.

11. Cooperation. The Parties shall cooperate with each other in good faith and
shall coordinate their activities (to the extent practicable) in respect of the
363 Sale, the Credit Bid and the Restructuring Transaction; provided, that the
Parties’ compliance with this section 11 shall not be deemed to be a waiver of
any applicable attorney-client or work product privilege. Furthermore, subject
to the terms hereof, each of the Parties shall take such action as may be

 

13



--------------------------------------------------------------------------------

reasonably necessary to carry out the purposes and intent of this Agreement, and
shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement, including pursuing any restructuring other than the
Restructuring Transaction. Subject to the occurrence of the Lock-Up Effective
Date and until the occurrence of the Termination Date (if applicable), each
Party hereby covenants and agrees (i) to negotiate in good faith the Definitive
Documents (to the extent they are a party thereto) and (ii) to execute (to the
extent they are a party thereto) and otherwise support the Definitive Documents.
Prior to the commencement of and during the Chapter 11 Cases, the Company shall
use its reasonable commercial efforts to provide to counsel for the First Lien
Agent advance copies with reasonably sufficient time for receiving counsel to
review and comment on all substantive motions, applications, requests for relief
and other documents the Company intends to file with the Bankruptcy Court
relating to the Chapter 11 Cases. The Company hereby agrees that all such
motions, applications, other documents and pleadings shall be reasonably
calculated to implement and advance the 363 Sale, the Credit Bid and the
Restructuring Transaction. The First Lien Agent is hereby authorized by each
Consenting First Lien Lender to, and shall continue to, pursue and negotiate the
terms of the Credit Bid, the Asset Purchase Agreement, the 363 Sale and the
Definitive Documents related thereto.

12. Access. The Company agrees to afford the First Lien Agent and the Consenting
Lenders and their respective attorneys, consultants, advisors, accountants and
other authorized representatives (i) full access, during normal business hours,
and at other reasonable times, to all properties, books, contracts, commitments,
records, management personnel, lenders and advisors of the Company;
(ii) permission to discuss the affairs, finances and accounts of the Company
with any officer, director or advisor of the Company; and (iii) permission to
communicate directly with any registered certified public accountants of the
Company and to receive, as applicable, all financial statements and other
documents and information as they reasonably request with respect to the
Company; provided, however, all requests for documents, information, meetings
and discussions shall initially be made through Robert Adamson, Kevin Little or
Jeff Yesner, or through Loughlin Meghji & Co. For the avoidance of doubt, the
Company’s compliance with this section 12 shall not be deemed to be a waiver of
any applicable attorney-client or work product privilege.

13. Fees and Expenses. Regardless of whether the Restructuring Transaction is
consummated, the Company shall promptly pay in cash upon demand any and all
reasonable and documented accrued and unpaid out-of-pocket expenses incurred by
the First Lien Agent (including, without limitation, all reasonable and
documented fees and out-of-pocket expenses of the legal counsel, financial
advisor and the other professionals of the First Lien Agent) in connection with
the negotiation, documentation and consummation of this Agreement, the Term
Sheets, the Asset Purchase Agreement, the Definitive Documentation, the Credit
Bid, the 363 Sale, the Chapter 11 Cases and all other documents and actions
related to the Restructuring Transaction.

14. Representations. Each Party represents to each other Party that, as of the
date of this Agreement:

 

  (a)

It is validly existing and in good standing under the laws of the state of its
organization, and this Agreement is a legal, valid and binding obligation of
such

 

14



--------------------------------------------------------------------------------

  Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable laws relating to or limiting creditor’s
rights generally or by equitable principles relating to enforceability;

 

  (b) Except as expressly provided in this Agreement or the Bankruptcy Code, no
consent or approval is required by any other person or entity in order for such
Party to carry out the Restructuring Transaction contemplated by, and perform
its respective obligations under, this Agreement;

 

  (c) Except as expressly provided in this Agreement or the Bankruptcy Code, it
has all requisite power and authority to enter into this Agreement and to carry
out the Restructuring Transaction contemplated by, and perform its respective
obligations under, this Agreement;

 

  (d) The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part;

 

  (e) The execution, delivery and performance by it of this Agreement does not
and shall not require any registration or filing with consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body; and

 

  (f) The execution, delivery and performance of this Agreement does not and
shall not: (i) violate any provision of law, rules or regulations applicable to
it or any of its subsidiaries; (ii) violate its certificate of incorporation,
bylaws or other organizational documents or those of any of its subsidiaries; or
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party, except where such conflict,
breach or default would not result in a Material Adverse Change.

15. Direction of the Agent; Expenses; Indemnity; Damage Waiver.

 

  (a) Each Consenting First Lien Lender hereby authorizes and directs the First
Lien Agent, and, subject to Sections 15(b)-(e) below, the Agent hereby accepts
such authorization and direction, to (i) execute and deliver, perform all its
obligations under, and take all other actions contemplated by or permitted under
this Agreement, the Restructuring Transaction, the Term Sheets, the Credit Bid
and the Asset Purchase Agreement and (ii) take all actions necessary to amend,
waive, supplement or otherwise modify the Restructuring Transaction, the Term
Sheets, the Credit Bid, the Asset Purchase Agreement and this Agreement in any
manner that either (x) has been approved in writing by the Majority Consenting
First Lien Lenders or (y) does not constitute a material adverse change in
respect of the treatment of the First Lien Claims held by such Consenting First
Lien Lenders or the Restructuring Transaction contemplated by this Agreement as
they affect such Consenting Lenders. The Agent may execute documents on behalf
of Consenting First Lien Lenders pursuant to the authority granted to the Agent
pursuant to this Section 15(a) and not in its individual capacity.

 

15



--------------------------------------------------------------------------------

  (b) In furtherance of Section 15(a) above, each Consenting First Lien Lender:
(i) consents to the structure and terms of the Credit Bid and agrees that it
will not challenge the Credit Bid in any respect; (ii) ratifies the documents
and materials prepared and to be prepared by the First Lien Agent in connection
with submission of the Credit Bid; (iii) ratifies the actions taken and to be
taken by the First Lien Agent and the Majority Consenting First Lien Lenders,
including formation of the NewCo Entities, issuance of the debt and equity
interests by the NewCo Entities, and the NewCo Entities’ entry into and issuance
of the debt and equity instruments to be issued pursuant to the Term Sheets; and
(iv) releases and exculpates the First Lien Agent and the other Consenting First
Lien Lenders from any claims and liabilities with respect to the Restructuring
Transaction, the Credit Bid, the Asset Purchase Agreement and the 363 Sale and
any debt or equity investments that such Consenting First Lien Lender makes or
may make in the NewCo Entities.

 

  (c) Anything contained in this Agreement, the Term Sheets or any other related
documents to the contrary notwithstanding, the Company and each Consenting First
Lien Lender agree and acknowledge that the First Lien Agent shall have all
rights, powers and privileges granted to the Agent in the First Lien Credit
Agreement and the other Loan Documents (as defined in the First Lien Credit
Agreement), including, without limitation, the rights, powers and privileges
contained in Article X and Sections 10.8, 11.4 and 11.5 of the First Lien Credit
Agreement.

 

  (d) The Company and each Consenting First Lien Lender further agree and
acknowledge that (i) with respect to any and all actions (including, without
limitation, any and all actions contemplated hereunder) taken or not taken by
the Agent under this Agreement, the First Lien Agent shall retain its rights to
be compensated, reimbursed and indemnified pursuant to the terms of the First
Lien Credit Agreement and the other Loan Documents (as defined in the First Lien
Credit Agreement), including, without limitation, pursuant to Section 10.8 of
the First Lien Credit Agreement and (ii) all reasonable out-of-pocket expenses
incurred by the First Lien Agent and its Affiliates (as defined in the First
Lien Credit Agreement) (including the reasonable fees, charges and disbursements
of counsel and financial advisors for the First Lien Agent) in connection with
the preparation and negotiation of the Restructuring Transaction, the Term
Sheets, the Credit Bid, the Asset Purchase Agreement, the 363 Sale and this
Agreement, the transactions contemplated thereby and the actions taken by the
First Lien Agent and its Affiliates thereunder shall be deemed “Obligations”
under the First Lien Credit Agreement.

 

  (e) Notwithstanding anything to the contrary provided in this Agreement, the
rights, powers, protections and privileges granted to the First Lien Agent as
described in this Section 15 shall survive the termination of this Agreement.

 

16



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement is the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
oral or written, between the Parties with respect thereto. No claim of waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be made against any Party, except on the basis of a written
instrument executed by or on behalf of such Party.

17. Parties. This Agreement shall be binding upon, and inure to the benefit of,
the Parties. In addition, Section 33 of this Agreement shall be binding upon the
Second Lien Lenders that execute this Agreement. No rights or obligations of any
Party under this Agreement may be assigned or transferred to any other person or
entity except as provided in Section 9 hereof.

18. Confidentiality; Publicity. Unless required by applicable law or regulation
or requested by any regulatory authority, no Party shall disclose the amount of
a Consenting First Lien Lender’s holdings of First Lien Claims without the prior
written consent of such Consenting First Lien Lender; and if such disclosure is
so required by law or regulation or requested by a regulatory authority, the
Party required to disclose shall, to the extent permitted by law or advised by
counsel, use commercially reasonable efforts to afford each Consenting First
Lien Lender a reasonable opportunity to review and comment upon any such
disclosure prior to the making of such disclosure. The foregoing shall not
prohibit the Company from disclosing the existence of this Agreement or the
approximate aggregate holdings of claims by the Consenting First Lien Lenders as
a group. In addition, and notwithstanding anything in this Section 18 or the
First Lien Credit Agreement to the contrary, each Consenting First Lien Lender
consents to the disclosure to the other Parties (including advisors to the
Company) of the amount of First Lien Claims, for which it is either the
beneficial owner or has investment or voting discretion for purposes of
effectuating the Restructuring Transaction contemplated by this Agreement.

19. Reservation of Rights; No Waiver. This Agreement and the Restructuring
Transaction are part of a proposed compromise and settlement of outstanding
indebtedness loaned to (or for the benefit of) the Company by the Consenting
First Lien Lenders. Except as expressly provided in this Agreement, nothing
herein is intended to, or does, in any manner waive, limit, impair or restrict
the ability of each of the Parties hereto to protect and preserve their rights,
remedies, claims and interests. Except as expressly set forth herein, nothing
herein shall be deemed an admission of any kind. Pursuant to Rule 408 of the
Federal Rules of Evidence, any applicable state rules of evidence and any other
applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

21. Amendments. This Agreement may not be modified, amended or supplemented
(except as expressly provided herein or therein) except in writing signed by the
Company, the First Lien Agent and the Majority Consenting First Lien Lenders;
provided, however, that any modification of, or amendment or supplement to, this
Agreement that materially and adversely affects any Party shall require the
written consent of the Party so affected.

 

17



--------------------------------------------------------------------------------

22. Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

23. Relationship Among Parties. It is understood and agreed that no Consenting
First Lien Lender has any fiduciary duty or other duty of trust or confidence in
any form with any other Consenting First Lien Lender or the Company, and, except
as provided in this Agreement, there are no commitments among or between them.
No prior history, pattern or practice of sharing confidences among or between
the Consenting First Lien Lenders or a Consenting First Lien Lender and the
Company shall in any way affect or negate this understanding and agreement.

24. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

25. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.

26. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

18



--------------------------------------------------------------------------------

27. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

28. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally,
by internationally recognized overnight courier service, by facsimile
transmission, or by registered or certified mail (postage prepaid, return
receipt requested) to the parties at the following addresses or facsimile
numbers:

If to the Company:

Medical Staffing Network, Inc.

901 Yamato Road, Suite 110

Boca Raton, Florida 33431

Telephone: (561) 322-1301

Facsimile: (561) 322-1201

Attention: Kevin Little

with a copy to (which shall not constitute notice):

Berger Singerman, P.A.

200 South Biscayne Boulevard, Suite 1000

Miami, FL 33155

Telephone: (305) 755-9500

Facsimile: (305) 714-4340

Attention: Paul Steven Singerman and Jordi Guso

And to:

Akerman Senterfitt

One Southeast Third Avenue, 25th Floor

Miami, FL 33131

Telephone: (305) 374-5600

Facsimile: (305) 374-5095

Attention: Philip B. Schwartz

If to the First Lien Agent:

General Electric Capital Corporation

2 Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Telephone: (301) 664-9872

Facsimile: (866) 206-5048

 

19



--------------------------------------------------------------------------------

Attention: Medical Staffing Network Account Manager

with a copy to (which shall not constitute notice):

General Electric Capital Corporation

2 Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Telephone: (301) 634-3260

Facsimile: (301)664-9866

Attention: General Counsel

and to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Telephone: (212) 906-1200

Facsimile: (212) 751-4864

Attention: David S. Heller and Roger G. Schwartz

If to a Consenting First Lien Lender (or a transferee thereof), to the address
or facsimile number set forth below such Consenting First Lien Lender’s
signature (or as directed by such transferee).

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.

29. Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

30. No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.

31. Bankruptcy Appearances; Non-Disturbance. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall be construed to prohibit any
Party from appearing as a party-in-interest in any matter to be adjudicated in
the Chapter 11 Cases so long as such appearance and the positions advocated in
connection therewith are not materially inconsistent with this Agreement, the
Restructuring Transaction, the Term Sheets, the Credit Bid, the Asset Purchase
Agreement, the Definitive Documents and the 363 Sale and are not for the purpose
of hindering, delaying or preventing the consummation of the Restructuring
Transaction.

 

20



--------------------------------------------------------------------------------

32. Limitation of Liability. To the fullest extent permitted by applicable law,
no party shall assert, and each Party hereby waives, any claim against any other
Party on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with execution or termination or, or as a result of, this Agreement,
the Term Sheets, the Restructuring Transaction, the Credit Bid, the Asset
Purchase Agreement, the 363 Sale, the Definitive Documents or any other
document, agreement or instrument contemplated herein or therewith.

33. Second Lien Lenders Consent and Cooperation. Subject to the occurrence of
the Lock-Up Effective Date and prior to the occurrence of the Termination Date
(if applicable), the Second Lien Lenders executing this Agreement agree to:
(i) consent to the terms of the Credit Bid, the 363 Sale and the Restructuring
Transaction, (ii) release their liens on the Collateral being sold and
transferred pursuant to the 363 Sale and (iii) not take any action, including,
without limitation, objecting in the Chapter 11 Cases to the 363 Sale, the
Credit Bid or the Restructuring Transaction, that is inconsistent with, or that
would prevent, hinder, or delay the consummation of the Credit Bid, the 363 Sale
and the Restructuring Transaction.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Restructuring Support
Agreement to be executed and delivered as of the date first written above.

 

MEDICAL STAFFING NETWORK, INC. By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President MEDICAL STAFFING HOLDINGS, LLC By:  
MEDICAL STAFFING NETWORK HOLDINGS, INC. its sole Member By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President MEDICAL STAFFING NETWORK HOLDINGS, INC.
By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President MSN-ILLINOIS HOLDINGS, INC. By:  

/s/ Kevin Little

Name:   Kevin Little Its:   Treasurer MEDICAL STAFFING NETWORK OF ILLINOIS, LLC
By:  

/s/ Kevin Little

Name:   Kevin Little Its:   Manager

 

22



--------------------------------------------------------------------------------

MEDICAL STAFFING NETWORK ASSETS, LLC By:  

/s/ Kevin Little

Name:   Kevin Little Its:   Manager INTELISTAF HOLDINGS, INC. By:  

/s/ Kevin Little

Name:   Kevin Little Its:   Treasurer INTELISTAF GROUP, INC. By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President INTELISTAF HEALTHCARE, INC. By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President INTELISTAF PARTNERS NO. 1, LLC By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President INTELISTAF PARTNERS NO. 2, LLC By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President

 

23



--------------------------------------------------------------------------------

INTELISTAF HEALTHCARE MANAGEMENT, L.P. By:   INTELISTAF PARTNERS NO. 1, LLC, its
General Partner By:  

/s/ Kevin Little

Name:   Kevin Little Its:   President

 

24



--------------------------------------------------------------------------------

General Electric Capital Corporation, solely as Agent By:  

/s/ Jennifer Aghazadeh

Name:   Jennifer Aghazadeh Title:   Duly Authorized Signatory

 

25



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

Name of Entity: General Electric Capital Corporation

By: /s/ Jennifer Aghazadeh                            

Name: Jennifer Aghazadeh

Title: Duly Authorized Signatory

Name of Entity: Garrison Credit Investments I, LLC

By: /s/ Brian Chase                                        

Name: Brian Chase

Title: Chief Financial Officer

Name of Entity: SunTrust Bank

By: /s/ Mark Kelley                                        

Name: Mark Kelley

Title: Managing Director

 

 

26



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

Name of Entity: CIFC Funding 2006-I, Ltd.

                              CIFC Funding 2006-II, Ltd.

By: /s/ Steve Vaccaro                    

Name: Steve Vaccaro

Title: Co-Chief Investment Officer

Name of Entity: Bank of America

By: /s/ Barbara Rajchel                    

Name: Barbara Rajchel

Title: AVP

Name of Entity: Hewlett-Packard Financial Services Company

By: /s/ Gary Silverman                    

Name: Gary Silverman

Title: Director-Risk Management

 

 

27



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

Name of Entity: FirstLight Funding I, Ltd., as a Lender

By: First Light Asset Management, Inc.,

as Collateral Manager

By: Ivy Hill Asset Management, L.P.

as Sub-Adviser

 

By: /s/ Ryan Cascade                    

Name:  Ryan Cascade

Title:    Duly Authorized Signatory

Name of Entity: Brentwood CLO Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisers, Inc.,

its General Partner

 

By: /s/ Jason Post                    

Name:  Jason Post

Title:    Operations Director

Name of Entity: Eastland CLO, Ltd.

By: Highland Capital Management, L.P.,

its Collateral Manager

By: Strand Advisers, Inc.,

its General Partner

 

By: /s/   Jason Post                    

Name:  Jason Post

Title:    Operations Director

 

 

28



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

Name of Entity: Red River CLO Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisers, Inc.,

its General Partner

 

By: /s/ Jason Post                    

Name:  Jason Post

Title:    Operations Director

Name of Entity: Rockwall CDO Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisers, Inc.,

its General Partner

 

By: /s/ Jason Post                    

Name:  Jason Post

Title:    Operations Director

Name of Entity: Rockwall CDO II Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisers, Inc.,

its General Partner

 

By: /s/ Jason Post                    

Name:  Jason Post

Title:    Operations Director

 

29



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

 

General Electric Capital Corporation, as Second Lien Lender, solely with respect
to Section 33 By:  

/s/ Jennifer Aghazadeh

Name:   Jennifer Aghazadeh Title:   Duly Authorized Signatory

 

Garrison Credit Investments I LLC, as Second Lien Lender, solely with respect to
Section 33 By:  

/s/ Brian Chase

Name:   Brian Chase Title:   Chief Financial Officer

 

Brentwood CLO Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

Eastland CLO, Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

30



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

 

Gleneagles CLO, Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

Highland Credit Opportunities CDO Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

Jasper CLO, Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

Longhorn Credit Funding, LLC

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33 By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

31



--------------------------------------------------------------------------------

Signature Page to the Restructuring Support Agreement

 

Rockwall CDO Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

Rockwall CDO II Ltd.

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

Loan Funding VII LLC

By: Highland Capital Management, L.P.,

as Collateral Manager

By: Strand Advisors, Inc., its General Partner

as Second Lien Lender, solely with respect to Section 33

By:  

/s/ Jason Post

Name:   Jason Post Title:   Operations Director

 

32